Case 3:17-cr-00037-DJH Document 145 Filed 01/10/19 Page 1 of 1 PageID #: 913




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                    AT LOUISVILLE

UNITED STATES OF AMERICA

vs.                                                           Criminal Action: 3: 17-CR-37-DJH

CHEROSCO BREWER

                                   STIPULATION OF FACTS

       The defendant, Cherosco Brewer, and the United States of America stipulate and agree to

the following:

       1. Prior to November 11 , 2015, the defendant, Cherosco Brewer, had been convicted in

           a court of a crime punishable by imprisonment for a term exceeding one year, that is,

           a felony offense. The parties do not dispute this fact.




Agreed to this   _jf)_ day of January, 2019.
